NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                       No. 10-2587
                                      _____________

                                     DAN A. DRUZ,

                                                  Appellant

                                             v.

                           VALERIE NOTO;
          NEW JERSEY DEPARTMENT OF LAW AND PUBLIC SAFETY;
                      JOHN DOE 1-5; JANE DOE 1-5
                             __________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 3-09-cv-05040)
                         District Judge: Hon. Freda L. Wolfson
                                      __________

                       Submitted under Third Circuit LAR 34.1(a)
                                  February 15, 2011

           Before: SLOVITER, HARDIMAN and ALDISERT, Circuit Judges.

                                   (Filed March 2, 2011)

                                       __________

                               OPINION OF THE COURT
                                     __________

ALDISERT, Circuit Judge.

       Appellant Dan Druz, an attorney admitted to the bar and proceeding pro se,

appeals from the District Court’s dismissal of his Complaint for failure to state a claim.
We write primarily for the parties and accordingly our role is limited to error-correcting,

with the understanding that the parties are familiar with the facts and proceedings on the

trial level. For the reasons that follow, we will affirm the District Court.1

       The District Court dismissed Druz’s Complaint on multiple grounds. It held that

Defendants New Jersey Department of Law and Public Safety (“NJDLPS”) and Deputy

Attorney General Valerie Noto (“DAG Noto”) in her official capacity (the “State

Defendants”) were entitled to Eleventh Amendment sovereign immunity. The Court held

that DAG Noto was entitled to grievant and witness immunity in both her official and

personal capacity. In the alternative, the Court determined that Druz’s § 1983 claims (1)

did not reach the State Defendants, because they were not “persons” within the meaning

of § 1983, (2) did not allege a violation of a constitutional provision, (3) failed to allege a

special grievance, and (4) were barred by the statute of limitations. The Court

additionally held that Druz’s state law claims failed to comply with the notice provisions

of the New Jersey Tort Claims Act. See N.J. Stat. Ann. § 59:1-1, et seq. (West 2010).

Druz contests all aspects of the Court’s ruling.

       We will affirm the District Court on the bases of sovereign immunity and

grievant/witness immunity, although we note that the Court’s analysis of the other

grounds is sound.



1
  The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. We have
jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s grant of a
motion to dismiss. E.g., Byers v. Intuit, Inc., 600 F.3d 286, 291 (3d Cir. 2010). We
exercise plenary review over a defendant’s entitlement to Eleventh Amendment
immunity. Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010).

                                               2
       “Eleventh Amendment immunity” is “convenient shorthand” for state sovereign

immunity, Alden v. Maine, 527 U.S. 706, 713 (1999), which, for the purposes of this

case, renders “an unconsenting State . . . immune from liability for damages in a suit

brought in federal court by one of its own citizens.” Dellmuth v. Muth, 491 U.S. 223, 229

n.2 (1989) (citing the “longstanding holding” of Hans v. Louisiana, 134 U.S. 1 (1890)).

State sovereign immunity extends to subsidiary units and individual state employees sued

in their official capacity. See Betts, 621 F.3d at 254. A state’s immunity is not absolute,

however, as it may be waived by state consent to suit. See M.A. ex rel. E.S. v. State-

Operated Sch. Dist. of City of Newark, 344 F.3d 335, 345 (3d Cir. 2003). “The waiver by

the state must be voluntary and our test for determining voluntariness is a stringent one.”

MCI Telecomm. Corp. v. Bell Atl. Pa., 271 F.3d 491, 503 (3d Cir. 2001).

       Druz contends that the State Defendants waived any immunity by consenting to

suit when the New Jersey School Boards Association Insurance Group (“NJSBIG”) sued

Druz in 1988 for allegedly mishandling a securities account while working as a financial

consultant. According to Druz, the original suit by NJSBIG, the subsequent criminal

investigation, the ethical investigation by the New Jersey Office of Attorney Ethics

(“NJOAE”), the arbitration proceedings, and Druz’s current suit—for malicious

prosecution, conspiracy, and “wrongful infliction of emotional distress”—are all one

“continuous” proceeding.

       We agree with the District Court that “[t]he instant case is clearly a separate

proceeding” and the issues presented here “are completely unrelated to the issues

litigated” in 1988. App. 13. The 1988 litigation concerned the alleged mishandling of a


                                              3
securities account, whereas this case revolves around whether DAG Noto acted with legal

malice by informing the NJOAE of the criminal indictment. Indeed, the District Court

cited Druz’s own previous representation that the malicious prosecution “is a separate

and independent action” from the state litigation. N.J. Sch. Bds. Ass’n Ins. Grp. v. Dean

Witter Reynolds, Inc., 111 F. App’x 141, 142 (3d Cir. 2004). Although the NJSBIG

waived its immunity in the 1988 litigation, the current proceeding is a separate action

involving a different agency. The State Defendants did not consent to this suit and we

hold that they entertain sovereign immunity.

       Regarding DAG Noto in her personal capacity, the District Court determined that

Druz’s claims against her were barred by grievant/witness immunity because the claims

were “based upon Defendants’ causing the ethics proceeding.” App. 16 (quoting Pl. Br.

9) (emphasis in original brief). New Jersey provides absolute immunity for “all

communications” by “[g]rievants . . . and witnesses and potential witnesses” in ethics

matters made to the New Jersey Office of Attorney Ethics. N.J. Court R. 1:20-7(f).

       According to Druz, DAG Noto caused the ethics proceeding not by

communicating his indictment to the NJOAE, but by fraudulently obtaining the

indictment in the first place. Even accepting as true all allegations in Druz’s Complaint

and drawing all reasonable inferences in his favor, e.g., W. Penn Allegheny Health Sys.,

Inc. v. UPMC, 627 F.3d 85, 91 (3d Cir. 2010), Druz’s claims relate to the ethics




                                             4
proceeding, not the underlying indictment.2 Because he seeks to hold DAG Noto liable

on theories of tort and civil rights for the ethics proceeding, the District Court did not err

in determining that DAG Noto had absolute immunity for her communications to the

NJOAE.

       We hold that the State Defendants had Eleventh Amendment immunity and DAG

Noto had absolute witness immunity. The District Court committed no error in granting

the Defendants’ Motion to Dismiss.

       We have considered all contentions presented by the parties and conclude that no

further discussion is necessary.

       The judgment of the District Court will be AFFIRMED.




2
  Indeed, any claim related to the underlying indictment secured in 1992 is long barred by
the statute of limitations. See N.J. Stat. Ann. § 2A:47A-2 (West 2010) (two-year
limitation on malicious prosecution).

                                               5